  Case 1:20-cv-00655-MN Document 14 Filed 03/02/21 Page 1 of 2 PageID #: 315




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

3G LICENSING S.A., and SISVEL S.p.A.,                C.A. No. 1:20-cv-00655-MN
                       Plaintiffs,

       v.

TESLA, INC.,

                       Defendant.

                           JOINT STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED that all claims asserted by the Plaintiffs

in the above-captioned action are hereby dismissed without prejudice, by agreement of the

parties, pursuant to Fed. R. Civ. P. 41(a)(1), with each party to bear its own costs, expenses and

attorneys’ fees.

Dated: March 2, 2021

/s/ Timothy Devlin                               /s/ Jeremy A. Tigan
Timothy Devlin (No. 4241)                        Jeremy A. Tigan (#5239)
DEVLIN LAW FIRM LLC                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1526 Gilpin Ave.                                 1201 North Market Street
Wilmington, DE 19806                             P.O. Box 1347
Phone: (302) 449-9010                            Wilmington, DE 19899
Fax: (302) 353-4251                              (302) 658-9200
tdevlin@devlinlawfirm.com                        jtigan@mnat.com

Attorneys for Plaintiffs SISVEL                  Of Counsel:
INTERNATIONAL S.A.
3G LICENSING S.A.                                Joseph E. Van Tassel
                                                 COOLEY LLP
                                                 One Freedom Square
                                                 Reston Town Center
                                                 11951 Freedom Drive
                                                 Reston, VA 20190
                                                 (703) 456-8000

                                                 Michael Rhodes
Case 1:20-cv-00655-MN Document 14 Filed 03/02/21 Page 2 of 2 PageID #: 316




                                       COOLEY LLP
                                       101 California Street
                                       5th Floor
                                       San Francisco, CA 94111-5800
                                       (415) 693-2000

                                       Adam M. Pivovar
                                       Samuel Whitt
                                       COOLEY LLP
                                       1299 Pennsylvania Avenue, NW
                                       Suite 700
                                       Washington, DC 20004
                                       (202) 842-7800

                                       Heidi L. Keefe
                                       COOLEY LLP
                                       3175 Hanover Street
                                       Palo Alto, CA 94304-1130
                                       (650) 843-5000

                                       Attorneys for Defendant Tesla, Inc.




             SO ORDERED THIS ____ day of                     , 2021.


                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE




                                -2-
